DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 

Allowable Subject Matter

Claims 1, 24, 35, 40, 56, 62-64 and 90-95 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has amended the claims to recite a specific dosage regimen, and filed the Declaration of Uma Sinha under 37 CFR 1.132 (“the Sinha Declaration”), which establishes the criticality of the claimed dosage regimen over the prior art of record.  In particular, the following portions of the Sinha Declaration are noted.

    PNG
    media_image1.png
    139
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    354
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    263
    635
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    581
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    192
    628
    media_image7.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627